J-S67036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: A.L.R., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.F., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1127 MDA 2019

                  Appeal from the Decree Entered June 18, 2019
     in the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                     86453

    IN RE: E.A.R., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.F., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1128 MDA 2019

                  Appeal from the Decree Entered June 18, 2019
     in the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                     86452


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 31, 2020

        Appellant, A.F. (“Mother”), files these consolidated appeals from the

decrees entered on June 18, 2019, in the Berks County Court of Common

Pleas, granting the petitions of M.R. (“Father”) and involuntarily terminating

her parental rights to her son, E.A.R., born in October 2003, and daughter,

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S67036-19



A.L.R., born in April 2005 (collectively, the “Children”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), and (b). After review, we affirm

the Orphans’ Court’s decrees.

       The Orphans’ Court summarized the relevant procedural and factual

history as follows:

              M.R. and A.F. are the parents of the minor children E.[A.]R.,
       born October [] 2003, and A.[L.]R., born April [] 2005. Both
       minors have special needs having been diagnosed with autism.
       A.[L.]R. is nonverbal and E.[A.]R. is more high functioning, but
       clearly impaired. After the separation of [F]ather and [M]other,
       [M]other was the primary caretaker until she was taken by
       ambulance for a potential overdose while home alone with her
       [C]hildren. At that time, the [C]hildren were placed into [F]ather’s
       custody.    Mother was ultimately granted visitation with the
       [C]hildren for eight hours on alternate Saturdays.

                                           ***

             Mother’s last visit with her [C]hildren was the second week
       of [January1] of 2018. Prior to that date, visits occurred, but were
       sporadic, with [M]other often being late or failing to appear at all.
       This inconsistency upset E.[A.]R. At one point, [M]other resided
       with her paramour and his parents in Hanover, PA.                The
       paramour’s parents’ residence was the site of visitation. Mother
       was living within a reasonable distance of her children, in York
       County, PA.

              Father became aware that [M]other may have moved out of
       state. E.[A.]R. received a post card from his mother postmarked
       in Maine. Father became aware that [M]other had pending drug
       charges and the listed address for her was out of state. It was
       clear that [F]ather did not want to give custody of the children to
       [M]other without knowing her address as he believed she was
____________________________________________


1 In its Opinion, the Orphans’ Court suggests that the last visit between Mother
and the Children occurred in June 2018. However, this appears to be a
typographical error, as Mother concedes, “[t]he last custodial visit by Mother
was in January 2018.” Mother’s Brief at 8.

                                           -2-
J-S67036-19


        residing in Maine. The [c]ourt found [F]ather credible when he
        indicated that had [M]other appeared at the ordered custody
        window he would not have denied the visit, despite his misgivings
        because the court order obligated him to do so. While [M]other
        sent emails to [F]ather regarding visitation, she never appeared
        during her designated visitation time. Mother indicated her eight
        hour visitation window was “not long enough to really do
        anything” once the commuting time was excluded but she never
        sought to take the children to a local venue such as a park in order
        to continue to foster the parental bond. The testimony of [M]other
        was disingenuous when she stated she was too afraid of [F]ather
        to provide her out of state address when she had previously
        provided him with the local address. She was not actively
        engaging the [C]hildren’s school (IEP meetings, grades, school
        functions) or with their physicians regarding their medical issues.
        The [c]ourt specifically found the testimony of [F]ather to be
        credible.

Orphans’ Court Opinion, filed 7/12/19, at 2-4 (unnumbered).

        On November 26, 2018, Father filed petitions to terminate involuntarily

the parental rights of Mother to the Children.2        On March 19, 2019, the

Orphans’ Court conducted a hearing on the petitions.3           The court heard

testimony from Father, Mother, and Father’s wife, L.R. (“Stepmother”).4 On

June 18, 2019, the orphans’ court entered decrees involuntarily terminating

Mother’s parental rights to the Children. On July 5, 2019, Mother timely filed


____________________________________________


2By order dated January 18, 2019, the Orphans’ Court appointed Attorney
Sharon Scullin to act as Guardian ad Litem and legal counsel for the Children.
Order, 1/18/19.

3In addition to testimonial evidence, the Orphans’ Court also admitted twelve
exhibits. However, the exhibits are not included in the certified record.

4   Stepmother filed petitions seeking to adopt the Children.




                                           -3-
J-S67036-19



notices of appeal.5 These notices of appeal did not include concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

On July 30, 2019, Mother filed her concise statements of errors complained of

on appeal.6 Further, these appeals were consolidated by this Court sua sponte

on September 18, 2019. See Pa.R.A.P. 513.

       On appeal, Mother raises the following issues for our review:

       1. Did the [Orphans’] [C]ourt err and abuse its discretion in
          ordering Mother’s parental rights involuntarily terminated
          because Father did not establish by clear and convincing
____________________________________________


5 We observe that Mother filed separate notices of appeal as required. See
Pa.R.A.P. 341, Note (“Where ... one or more orders resolves issues arising on
more than one docket or relating to more than one judgment, separate notices
of appeal must be filed.”); Commonwealth v. Walker, 185 A.3d 969, 977
(Pa. 2018) (holding that the failure to file separate notices of appeal from an
order resolving issues on more than one docket “requires the appellate court
to quash the appeal”).

6 As the Orphans’ Court notes in its Pa.R.A.P. 1925(a) Opinion, Mother violated
Pa.R.A.P. 1925(a)(2)(i) by failing to file concise statements of errors
complained of on appeal concurrently with her notices of appeal. In light of
this failure, the Orphans’ Court requests that this Court quash Mother’s appeal
on this basis. See Memorandum Opinion, filed 7/12/19, at 2 (unnumbered).
However, as Mother filed Rule 1925(b) statements and there is no assertion
of any prejudice, we do not quash or dismiss her appeal. See In re K.T.E.L.,
983 A.2d 745, 747 (Pa.Super. 2009) (holding that failure to file a Rule 1925(b)
statement concurrently with a Children’s Fast Track appeal is considered a
defective notice of appeal, to be disposed of on a case-by-case basis, but did
not result in dismissal or quashal where there was no prejudice to the other
parties as a result of the late filing); cf. Mudge v. Mudge, 6 A.3d 1031
(Pa.Super. 2011) and J.M.R. v. J.M., 1 A.3d 902 (Pa.Super. 2010) (failure to
file a Rule 1925(b) statement, when ordered by the Superior Court, will result
in a waiver of all issues on appeal); J.P. v. S.P., 991 A.2d 904 (Pa.Super.
2010) (finding that the appellant waived issues for appeal by failing to comply
with the trial court’s order directing her to file a Rule 1925(b) statement within
21 days).


                                           -4-
J-S67036-19


         evidence that Mother failed to perform parental duties in the
         six months preceding the filing of the Petition to Terminate
         Parental Rights[?]

      2. Did the [Orphans’] [C]ourt err and abuse its discretion in
         ordering Mother’s parental rights involuntarily terminated
         because Father did not establish by clear and convincing
         evidence that there was repeated neglect by [M]other that
         cause[d] the [C]hildren to be without essential parental care
         for the continued well being of the [C]hildren that cannot be
         remedied by future parental care[?]

Mother’s Brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [47 A.3d 817, 826 (Pa.
      2012)]. “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at [325-
      26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [9 A.3d
1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).              “[I]f

competent evidence supports the trial court’s findings, we will affirm even if



                                     -5-
J-S67036-19



the record could also support the opposite result.” In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).            This

Court has defined clear and convincing evidence as that which is so “clear,

direct, weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      In the case sub judice, the Orphans’ Court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (b). We have long held

that, in order to affirm a termination of parental rights, we need only agree



                                      -6-
J-S67036-19


with the Orphans’ Court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).     Instantly, we conclude that the certified record supports the

decrees pursuant to Section 2511(a)(1) and (b), which provide as follows.

        (a) General Rule.—The rights of a parent in regard to a child
        may be terminated after a petition filed on any of the following
        grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                           ***

        (b) Other considerations.―The court in terminating the rights
        of a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b); see also In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc) (stating that we need only agree with the Orphans’

Court as to any one subsection of Section 2511(a), as well as Section 2511(b),

in order to affirm).7



____________________________________________


7   Based on our disposition herein, we need not consider Section 2511(a)(2).

                                           -7-
J-S67036-19


      It is well-established that “Section 2511 does not require that the parent

demonstrate both a settled purpose of relinquishing parental claim to a child

and refusal or failure to perform parental duties. Accordingly, parental rights

may be terminated pursuant to Section 2511(a)(1) if the parent either

demonstrates a settled purpose of relinquishing parental claim to a child or

fails to perform parental duties.” In re Adoption of Charles E.D.M., 708
A.2d 88, 91 (Pa. 1998) (emphasis in original) (citation omitted). In addition,

      [T]he trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each case
      and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re N.M.B., 856 A.2d 847, 854-55 (Pa.Super. 2004) (citations omitted).

      This Court has defined parental duty as follows:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.




                                     -8-
J-S67036-19


       Parental duty requires that the parent act affirmatively with good
       faith interest and effort, and not yield to every problem, in order
       to maintain the parent-child relationship to the best of his or her
       ability, even in difficult circumstances. A parent must utilize all
       available resources to preserve the parental relationship, and
       must exercise reasonable firmness in resisting obstacles placed in
       the path of maintaining the parent-child relationship. Parental
       rights are not preserved by waiting for a more suitable or
       convenient time to perform one’s parental responsibilities while
       others provide the child with . . . her physical and emotional
       needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004).

       We have stated that the Orphans’ Court must next consider “the

parent’s explanation for his or her conduct” and “the post-abandonment

contact between parent and child” before moving on to analyze Section

2511(b). In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (quoting In re

Adoption of Charles E.D.M., supra at 92).

       In finding grounds for termination of Mother’s parental rights pursuant

to Section 2511(a)(1), the Orphans’ Court observed that Mother’s visits had

been sporadic and that Mother had not seen the Children since January 2018.8

Orphans’ Court Opinion, filed 7/12/19, at 3 (unnumbered). The court also

credited Father’s testimony that, if Mother had appeared for her periods of

partial physical custody with the Children, Father would have permitted her to


____________________________________________


8 As noted previously, the Orphans’ Court’s Opinion contains an apparent
typographical error, as the court wrote that Mother’s last visit with the
Children occurred in June 2018, despite Mother’s concession that she had not
visited the Children since January 2018. See Mother’s brief at 8; see also
Mother’s Proposed Findings of Fact, 6/3/19, at ¶ 24 (“The last custodial
visitation given by Father to Mother was in January, 2018.”).

                                           -9-
J-S67036-19


exercise custody.    Id. at 4 (unnumbered).    Further, the court noted that

Mother had not taken an active role in the Children’s schooling or medical

care. Id.

      Nevertheless, Mother contends that the evidence established she

traditionally served as the primary caretaker for the Children. Mother’s Brief

at 13.   Mother asserts that Father has maintained primary custody of the

Children since Mother’s hospitalization in September 2014. Id. at 14. Mother

claims that although she did not have a custodial visit after January 2018, she

did make diligent efforts to contact and arrange custodial visits with the

Children.   Id.   Mother alleges that Father stymied her efforts to maintain

contact. Id. at 14-15. Mother further argues that after moving to Maine in

January 2018, she emailed Father to arrange for visitation, but Father refused

to permit visits.   Id.   Mother adds that Father prevented her from seeing

E.A.R. in October 2018 to celebrate his birthday. Id. at 16.

      A review of the record supports the Orphans’ Court’s finding of grounds

for termination under Section 2511(a)(1).     Father testified that A.L.R. has

“low-functioning, nonverbal autism,” while E.A.R. has “high-functioning

autism with ADHD. . . .”      N.T., 3/19/19, at 5.   Throughout the parties’

marriage, Father and Mother shared parenting responsibilities.       Id. at 6.

However, starting in approximately July 2014, the parties separated, and

there was a period of conflict, including Protection from Abuse actions and

police involvement. Id. at 8. Despite Mother’s allegations to the contrary,


                                     - 10 -
J-S67036-19


Father testified that he was never violent with Mother or the Children. Id. at

10. After July 2014, Mother exercised custody of the Children and Father did

not see the Children until September 2014. Id. at 10-11.

      In September 2014, Father received a call from Delaware County

Children and Youth Services requesting that Father retrieve the Children from

a local hospital. Id. at 11. Upon his arrival, Father learned that Mother was

hospitalized for a suspected drug overdose. Id. at 12. Father testified that

E.A.R. was wearing dirty clothes, while A.L.R. was in a diaper covered in dirt

and filth. Id. Father then went to the former marital home where he observed

the residence to be in complete disarray, with pet urine and feces on the floor.

Id. at 12-13.

      Thereafter, the Children resided with Father.        Id. at 13.     From

September 2014 through June 2015, Mother had no contact with the Children

and did not reach out to schedule visits. Id. Mother and Father then entered

into a custody order allowing Mother to exercise custody for eight hours every

other Saturday. Id. at 14. Father testified that Mother cancelled or shortened

many of the visits. Id. at 15.

      In September of 2015, the custody order was modified to require Mother

to transport the Children. Id. at 14-16. Father testified that Mother continued

to appear for visits late on occasion, leave early, or miss them altogether. Id.

at 17. A final custody order was entered in January 2016, which provided for

Mother to exercise physical custody for eight hours every other Saturday. Id.


                                     - 11 -
J-S67036-19


at 17-18. The order also provided that if Mother were more than 30 minutes

late, she would forfeit the visit. Id. Mother’s visits continued to be irregular

and became less frequent. Id. at 18-19.

      In June of 2017, Mother became transient and eventually moved to a

residence in Maine. Id. at 20-21, 27. Father testified that in the time period

leading up to January 2018, Mother did not regularly exercise custody. Id. at

24-25. Following January 2018, Mother did not see the Children at all. Id. at

25.   When Mother made sporadic requests to exercise custody, Father

requested that she provide her address. Id. at 26-27. Father testified that

he wanted to know where Mother lived so that if she did not return the Children

he would know where to locate them. Id. at 27.

       Ultimately, Mother did not provide her address or appear for any visits.

Id. However, Father insisted that, regardless of whether Mother provided her

address, he would have allowed her to take the Children consistent with the

custody order. Id. at 28, 68-69. Father explained that he did not “disallow

the visit. If she would have shown up on her scheduled day, I would have

had no choice but to allow the kids to see her because of the standing Order.

. . .” Id. at 50.

      Although Mother did not see the Children after the beginning of 2018,

Father acknowledged that Mother wrote emails to him about the Children,

including a request to see the Children in October 2018. Id. at 53, 61. Mother




                                     - 12 -
J-S67036-19


then followed up with additional emails in October and November 2018. Id.

at 57-59. However, Mother never appeared for a visit. Id. at 27.

      Father further testified that Mother did not perform parental functions

for the Children following their separation, recalling that Mother did not attend

IEP meetings or school functions. Id. at 32. Following the parties’ separation,

Father was responsible for obtaining treatment, therapy, and medical care for

the Children.   Id. at 33.   Father believed that Mother only attended one

meeting regarding the Children’s services. Id. at 32.

      Further, Mother did not write to the Children or send them packages or

gifts. Id. at 69. In October 2018, Mother made a request for gifts that she

could give E.A.R. for his birthday. Id. at 28. Father provided a list of gifts

that E.A.R. could have but told Mother she could get E.A.R. anything she

wanted; however, he noted that if she picked an item that was not on the list,

Father did not want it in his home because of the other children. Id. at 28-

29, 53. Mother did not send a birthday present. Id. at 29. The same scenario

played out at Christmas. Id.

      Mother testified that, prior to the parties’ separation, she had provided

the majority of care for the Children. Id. at 80. Following separation, Mother

testified she continued to exercise custody until she “had a bad reaction to the

medication [she] was taking . . . .” Id. at 80, 91-92. Mother acknowledged

that Father picked up the Children from the hospital and that she did not see

them for almost a year. Id. at 92. Thereafter, the parties entered into a


                                     - 13 -
J-S67036-19


formal custody arrangement.     Id. at 95.     Mother contended that Father

refused to allow her to visit the Children and, on occasion, would not be

present if she was late for a custody exchange. Id. at 103-04. Mother recalled

multiple times when she would be late and Father would not release the

Children to her. Id. at 104.

      In addition to having custody every other weekend, Mother also was

permitted phone calls with the Children. Id. at 96. Mother testified that the

phone calls were depressing or terrifying, and that the calls would be

unanswered, go to voicemail, or would be on speakerphone. Id. at 96-97.

Mother stopped calling because she did not like speaking to Father, and E.A.R.

was   uncomfortable   because   Father   and   Stepmother   listened   to   the

conversation. Id. at 101-02.

      Mother testified that she moved to New England in April 2018 and had

not seen the Children since moving. Id. at 97-98. Mother stated that she

asked to see the Children, but her requests were refused by Father.         Id.

Essentially, Father requested that Mother provide him with her address, and

Mother declined to do so because of Father’s prior physical abuse. Id. at 127.

Mother testified that she did not file a contempt or modification petition

because “[e]very time I wanted to file a contempt or anything along those

lines, something else would come up and make it almost impossible for me to

do that at that time.” Id. at 99. Instead, Mother sent “tons of emails” to

Father and postcards to the Children. Id. at 102, 126.


                                    - 14 -
J-S67036-19


      Upon review, we discern no abuse of discretion and do not disturb the

Orphans’ Court’s findings and determinations. Mother essentially argues this

Court should give greater weight to her testimony and supplant the Orphans’

Court’s credibility findings with our own, which we cannot do. See In re Z.P.,

994 A.2d 1108, 1115-16 (Pa.Super. 2010).          Father filed his petitions to

terminate involuntarily Mother’s parental rights on November 26, 2018. This

Court finds the orphans’ court’s determination that Mother failed or refused to

perform parental duties with regard to the Children for a period of at least six

months immediately preceding the filing of the petitions, and its termination

of her parental rights under Section 2511(a)(1), is supported by competent,

clear and convincing evidence in the record.

      We next determine whether termination was proper under Section

2511(b).   With respect to the analysis of whether termination of parental

rights is proper under Section 2511(b), our Supreme Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
      a/k/a L.C., Jr.], [620 A.2d 481, 485 (Pa. 1993)], this Court held
      that the determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond. In
      re K.M., 53 A.3d at 791. However, as discussed below, evaluation
      of a child’s bonds is not always an easy task.




                                     - 15 -
J-S67036-19



In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).

        In the case sub judice, in determining that termination of Mother’s

parental rights favors the Children’s needs and welfare under Section 2511(b)

of the Adoption Act, the Orphans’ Court reasoned as follows:




                                      - 16 -
J-S67036-19


       the [c]ourt considered the needs and welfare of the children.
       When [M]other had custody, the children were living in filth and
       not properly clothed. After [M]other stopped her intermittent and
       infrequent visits and contact, it was noted that E.[A.]R.’s grades
       increased and A.[L.]R. stabilized with fewer outbursts and fits.
       The [c]ourt considered the importance of the maternal bond but
       found it was in the best interest of the children to terminate the
       rights of [M]other, especially in light of the intention of step-
       mother to adopt them. The [c]ourt considered both the testimony
       presented and the report of the Guardian ad Litem.[9]

Orphans’ Court Opinion, 7/12/19, at unnumbered 4-5.

       With respect to Section 2511(b), Mother includes a passing reference

that she cared for the Children while she and Father were married, and that

“a natural and unbreakable bond developed between Mother and her children.”

Mother’s Brief at 18. Mother asserts that Father placed obstacles in her way

and she was not given an opportunity to maintain the bond. Id.

       Upon our review, we find the record supports the Orphans’ Court’s

holding that the Children’s developmental, physical and emotional needs and

welfare favor termination of Mother’s parental rights pursuant to Section

2511(b).     Father testified that once Mother stopped seeing the Children,

E.A.R.’s grades increased significantly, and A.L.R. stabilized with her

outbursts. N.T., 3/19/19, at 31-32. Father testified that E.A.R. is doing well

educationally and that he “is mostly mainstream[ed] in school right now . . .

.” Id. at 31. While A.L.R. is nonverbal, she continues to show improvement.

____________________________________________


9 Attorney Scullin filed a report indicating that she met with the Children.
Report of the Guardian ad Litem, 2/5/19, at 3. Attorney Scullin reported that
A.L.R. was nonverbal and unable to express a preferred outcome, while E.A.R.
“clearly stated his preference to stay in his current home and for adoption by
his stepmother.” Id. at 4-5.

                                          - 17 -
J-S67036-19



Id.   Additionally, Father testified that it is important to give the Children

stability and peace of mind that they have a family with parents who love

them and will be attentive to their needs. Id. at 35. Father stated neither

child suggests that he or she wants to see Mother.10 Id. at 34.

         To the contrary, Mother testified that she was always very close to the

Children and that the only thing that came between them was Father. Id. at

104-05. Mother further testified that she is “incredibly close” with E.A.R. Id.

at 79.

         The credited testimony supports the Orphans’ Court’s determination

that it would best serve the needs and welfare of the Children to involuntarily

terminate Mother’s parental rights pursuant to Section 2511(b). While Mother

may profess to love the Children, a parent’s own feelings of love and affection

for a child, alone, will not preclude termination of parental rights. In re Z.P.,
994 A.2d at 1121. As this Court repeatedly has stated, a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.

2004) (citation omitted).
____________________________________________


10 Stepmother confirmed that she intends to adopt the Children.               N.T.,
3/19/19, at 144.

                                          - 18 -
J-S67036-19



     Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the Orphans’ Court appropriately terminated

Mother’s parental rights under 23 Pa.C.S.A. § 2511(a)(1) and (b).

     Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/31/2020




                                   - 19 -